      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 1 of 6



                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 UNITED STATES OF AMERICA                       §
                                                §
                v.                              §         CRIMINAL NO. 4:18-CR-575
                                                §         (HUGHES)
 JACK STEPHEN PURSLEY,                          §
   AKA STEVE PURSLEY                            §


GOVERNMENT’S REPLY TO DEFENDANT’S RESPONSE TO MOTIONS IN LIMINE

       The United States of America, by and through undersigned counsel, hereby files this reply

to the defendant’s response to the Government’s motions in limine. For the reasons set forth below,

the Government respectfully requests that the Court permit the lead case agent, Stephen Caivano,

to be present during trial. The Government respectfully moves the Court to preclude the

defendant’s expert witnesses from testifying or in the alternative to order the defendant to produce

the expert summaries required by Rule 16(b)(2)(C).

1. THE GOVERNMENT’S LEAD SPECIAL AGENT SHOULD BE PERMITTED
   TO STAY IN THE COURT ROOM THROUGHOUT THE TRIAL

       On November 16, 2018, just days prior to the pre-trial hearing, the defense filed a motion

requesting that the Court not allow the Government’s lead case agent, Internal Revenue Service

Special Agent Stephen Caivano, to remain in the courtroom during the trial. The defense sought

to justify this request by claiming that it “might call him to the stand.” R.50, Def. Response to

Gov. Mot. in Limine, at 3. The Court should reject the defendant’s last-minute attempt to strip the

Government of the assistance of its lead case agent during the trial.

       Rule 615(c) of the Federal Rule of Criminal Procedure governs sequestration of witnesses,

and provides an explicit exception to this requirement.



                                                 1
      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 2 of 6



       [T]his rule does not authorize excluding: . . . (b) an officer or employee of a party
       that is not a natural person, after being designated as the party’s representative by
       its attorney; [or] (c) a person whose presence a party shows to be essential to
       presenting the party’s claim or defense.

Fed. R. Crim. Proc. 615(c). Special Agent Caivano squarely falls into the second and third

exemptions.

       The Fifth Circuit has previously held, notwithstanding a defense objection, that a lead case

agent can by a designated representative, and therefore is not subject to exclusion at trial. In In re

United States, the Fifth Circuit explained that “although Rule 615 does not expressly provide that

a government investigative agent can also be a designated representative for the purpose of

exception (2), the legislative history of the Rule indicates that the exception was designed to

include agents . . .” 584 F.2d 666, 667 (5th Cir. 1978) (emphasis added). After discussing the

applicable legislative history, the Fifth Circuit concluded, “it is clear that investigative agents are

within the group specified under the second exception made in the rule, for ‘an officer or employee

of a party which is not a natural person designated as its representative by its attorney.’” Id. See

also United States v. Robles-Pantoja, 887 F.2d 1250, 1256-1257 (5th Cir. 1989) (“In any case, we

have already decided in this Circuit that Rule 615 of the Federal Rules of Evidence allows the

investigative officer in a case to be the government's designated representative to assist the

prosecutor at trial, notwithstanding that this officer will also testify at trial as a government

witness.”). Thus, under clear Fifth Circuit precedent, Special Agent Caivano should be permitted

to remain in the Courtroom.

       Even if Special Agent Caivano was not treated as a designated representative for the

Government, he should still be permitted to stay as he is essential to the presentation of the

Government’s case. This case involves voluminous records and is the culmination of a multi-year

investigation. Special Agent Caivano was the lead case agent during the investigation, and as such,


                                                  2
      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 3 of 6



has close familiarity with the records and anticipated testimony that will be critical for the

Government’s ability to present its case-in-chief. Put simply, excluding Special Agent Caivano

would remove a critical member of the Government’s trial team.

       Accordingly, as Special Agent Caivano falls under the second and third exemptions to Rule

615, he should be permitted to stay throughout the trial.

2. DEFENSE EXPERTS SHOULD BE PRECLUDED FROM TESTIFYING
   BECAUSE OF LATE AND INADEQUATE NOTICE

       The federal rules of evidence require that the defendant make certain limited disclosures.

Chief among these is of the defendant’s intent to call an expert witness. Specifically Rule

16(b)(1)(C) of the Federal Rules of Criminal Procedure provides:

       (C) Expert Witnesses. The defendant must, at the government's request, give to the
       government a written summary of any testimony that the defendant intends to use
       under Rules 702, 703, or 705 of the Federal Rules of Evidence as evidence at trial,
       if— (i) the defendant requests disclosure under subdivision (a)(1)(G) and the
       government complies . . .
       This summary must describe the witness’s opinions, the bases and reasons for those
       opinions, and the witness’s qualifications [.]

All of the requirements for disclosure have been met in the present case. Defense counsel made an

oral request for discovery in October 2018. The Government subsequently requested reciprocal

discovery in an October 2, 2018 letter to defense counsel that specifically referenced Rule 16(b).

Approximately one week later, on October 11, 2018, the Government gave the defendant notice

of its intent to use expert witness testimony, and the Government turned over a summary of its

expert’s testimony on November 6, 2018, and made subsequent production of additional related

materials.

       Notwithstanding this early notice by the Government, the defendant only notified the

Government of its intent to call its experts this past Friday, November 16, 2018. In that notice, the

defendant stated that its intent to call not one but three experts. The notice attached summaries of


                                                 3
      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 4 of 6



the proposed witnesses’ resumes, but provided only a cursory explanation as to their intended

testimony, specifically “CPA ethics and computations” “summary witness and about tax

procedures,” and “business practices, real estate transactions, and stock transactions related to this

case.” On November 17, 2018, the Government emailed defense counsel about the insufficiency

of their notice and requested that they provide “the witness’s opinions or the bases and reasons for

those opinions.” To date, the Government has not received any reply to that email.

       The defendant’s notice fails to comply with the clear requirements of Rule 16. Rule 16

specifically states that the expert’s summary must “describe the witness’s opinions, the bases and

reasons for these opinions, and the witness’s qualifications.” At present the Government is

completely in the dark as to the actual opinions that the witnesses will be offering or the bases for

these opinions. Without such information the Government cannot adequately prepare for the

experts’ testimony, let alone be ready to refute possible inaccuracies. The inadequate notice is

compounded further by the defendant’s apparent intent to call, not one, but three experts and by

the fact that this trial is taking place just after Thanksgiving. All of these factors substantially

prejudice the Government ability to prepare for and cross-examine the witnesses. They will also

inhibit the Government’s ability to find and prepare a rebuttal witness in time for trial.

       The Court may preclude such testimony under Rule 16(d)(2)(C), which provides that “[i]f

a party fails to comply with this rule, the court may prohibit the party from introducing the

undisclosed evidence.” Exclusion would also be consistent with established case law. See United

States v. Holmes, 670 F.3d 586 (4th Cir. 2012) (excluding expert testimony where disclosure was

made three days prior to trial and disclosure failed to satisfy requirements of Rule 16(b)(1)(C));

United States v. Dowling, 855 F.2d 114, 118 (3d Cir.1988) (finding that there was no abuse of

discretion in excluding expert testimony where the defendant gave the government only five days



                                                  4
      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 5 of 6



notice of the proposed testimony because the government “could not reasonably be expected to

search for its own expert and find one available to come to the Virgin Islands in time to be given

the available facts and the opportunity to assimilate them.”); United States v. Crook, 479 F. App’x.

568, 575–76 (5th Cir. 2012) (finding no abuse of discretion when district court determined email

sent to Government with expert’s résumé was insufficient notice).

       Because the defense’s expert-witness disclosure is late and insufficient, the Government

respectfully requests that the defense’s experts be precluded from testifying or in the alternative

that the Court order immediate disclosure of adequate expert witness summaries.


DATED:         November 19, 2018
                                                     Respectfully Submitted,

                                                     RYAN K. PATRICK
                                                     United States Attorney
                                                     Southern District of Texas


                                              By:    /s/ Nanette L. Davis
                                                     Nanette L. Davis, Senior Litigation Counsel
                                                     Nanette.L.Davis@usdoj.gov
                                                     Grace E. Albinson, Trial Attorney
                                                     Grace.E.Albinson@usdoj.gov
                                                     Jack A. Morgan, Trial Attorney
                                                     Jack.A.Morgan@usdoj.gov
                                                     U.S. Department of Justice, Tax Division
                                                     601 D Street, N.W., Room 7634
                                                     Washington, DC 20004
                                                     (202) 514-8030/616-3311/616-2717




                                                 5
      Case 4:18-cr-00575 Document 51 Filed in TXSD on 11/19/18 Page 6 of 6



                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 UNITED STATES OF AMERICA                    §
                                             §
                 v.                          §         CRIMINAL NO. 4:18-CR-575
                                             §         (HUGHES)
 JACK STEPHEN PURSLEY,                       §
   AKA STEVE PURSLEY                         §


                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 19, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                           By:    /s/ Nanette L. Davis
                                                  Nanette L. Davis, Senior Litigation Counsel
                                                  Nanette.L.Davis@usdoj.gov
                                                  Grace E. Albinson, Trial Attorney
                                                  Grace.E.Albinson@usdoj.gov
                                                  Jack A. Morgan, Trial Attorney
                                                  Jack.A.Morgan@usdoj.gov
                                                  U.S. Department of Justice, Tax Division
                                                  601 D Street, N.W., Room 7634
                                                  Washington, DC 20004
                                                  (202) 514-8030/616-3311/616-2717




                                              6
